DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 12/11/2020. Claims 1-15 are currently pending.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The limitation “… the side walls and internal walls …” in line 3 of claim 14 should read --the side walls and the one or more internal walls-- so as to be consistent in the use claim terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites the limitation "… the or each internal wall …" in line 1.  It is unclear how the “first and second side walls” (plural) becomes internal wall (singular). Furthermore, it is unclear if the first side wall or the second side wall is being referenced with “the internal wall.”
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0058867 to Yarbrough et al. (Yarbrough).
In Reference to Claim 1
Yarbrough discloses a wind turbine blade shear web foot (Fig. 3: 50/52), the shear web foot extending longitudinally (into page) and comprising: 
a base (lower portion of 50/52 including 58 and 60) for attaching to an internal surface of the blade (of 34); 
first and second side walls (outer portions of 62) extending respectively from opposite longitudinal sides of the base (58, 60), 
at least part of each side wall being inclined relative to the base and inclined towards the other side wall (Fig. 4: as seen), 
a web-foot interior defined at least in part by the base and the first and second side walls (Fig. 5: as seen); 
and one or more internal walls in the web-foot interior (inner walls of 62, not labeled), 
the one or more internal walls extending between the base and the first and/or second side walls and being spaced apart from the first and second side walls to define a plurality of chambers within the web-foot interior (Fig. 5: chambers of 56 and of 62, see also end of paragraph [0046]).
In Reference to Claim 2
Yarbrough discloses the shear web foot of Claim 1, wherein the or each internal wall (Fig. 5: each of outer portions of 62) is substantially perpendicular to the base (lower portion of 50/52 including 58 and 60).
In Reference to Claim 3
Yarbrough discloses the shear web foot of Claim 1, wherein the web foot comprises a plurality of internal walls (Fig. 5: outer portions of 62) spaced apart from each other and defining chambers in-between (Fig. 5: chambers of 56 and of 62, see also end of paragraph [0046]).
In Reference to Claim 4
Yarbrough discloses the shear web foot of Claim 1, wherein the chambers 
contain filler material such as 
foam core, 
balsa, 
low-density plastic or resin, or 
are hollow (Fig. 5: as seen of 56 and of 62, see end of paragraph [0046]).
It should be noted that since the hollow limitation of the alternative is satisfied then all the claim limitation are met.
In Reference to Claim 5
Yarbrough discloses the shear web foot of Claim 1, wherein the base, side walls, and internal walls (all of the shear web foot 50/52) are formed from composite material comprising one or more fibrous plies (see paragraph [0047]).
In Reference to Claim 6
Yarbrough discloses the shear web foot of Claim 1, wherein at least some of the plies forming the internal walls also at least partially form the base and/or a side wall of the web foot (all of the shear web foot 50/52 formed of fiber material, see paragraph [0047]).
In Reference to Claim 7
Yarbrough discloses the shear web foot of Claim 1, wherein the web foot is substantially triangular or shaped as an irregular pentagon in transverse cross-section (Fig. 5: as seen).
In Reference to Claim 8

In Reference to Claim 10
Yarbrough discloses the shear web foot of Claim 1, wherein the web foot is formed by pultrusion.
The limitation “… the web foot is formed by pultrusion …” is being treated as a product by process limitation; that is that the web foot is made by pultrusion. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Therefore, this limitation is being rejected as being anticipated.
In Reference to Claim 11
Yarbrough discloses a shear web (Fig. 3: 30) for a wind turbine blade (Fig. 2: 16) comprising a web panel (30) and a shear web foot (50/52) as defined in Claim 1.
In Reference to Claim 12
Yarbrough discloses the shear web of Claim 11, wherein the web panel (Fig. 3: 30) comprises a laminate formed from a plurality of plies (Fig. 15: of 30, see also paragraph [0050]), and wherein at least some of the plies (64) forming the web panel also at least partially form a side wall (Fig. 15: as seen) and/or an internal wall of the shear web foot.

In Reference to Claim 13
Yarbrough discloses the shear web of Claim 12, wherein the plies of the web panel (Fig. 15: 64 of 30) are tapered onto the shear web foot (50/52).
In Reference to Claim 14
Yarbrough discloses a wind turbine blade (Fig. 2: 16) comprising a spar cap (Fig. 3: 34/36) and the shear web (50/52) of Claim 11, wherein the base of the web foot (Fig. 4: of 50/52) is attached to the spar cap and the side walls and internal walls of the web foot provide load-transfer paths between the spar cap and the web panel (Fig. 15: the similar structure providing the function load transfer paths).
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. As Yarbrough teaches substantially identical structure as the claimed invention, Claim 14 is rejected as anticipated.
In Reference to Claim 15
Yarbrough discloses a web foot (Fig. 3: 50/52) for a shear web (30) of a wind turbine blade (Fig. 2: 16), the web foot comprising 
an outer shell (Fig. 4: of 50/52) formed as a composite laminate (paragraph [0047]) that is substantially triangular or shaped as an irregular pentagon in transverse cross-section (Fig. 5: as seen), 
wherein the outer shell defines a substantially hollow interior (Fig. 5: as seen, see also paragraph [end of paragraph [0046]).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is deemed to be directed to an unobvious improvement over the prior art. The improvement comprises a central internal wall extending substantially between the base and the apex of the web foot so as to allow loads to be spread and avoid high load concentrations.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show the connection of shear webs to spar caps including shaping of the connected areas, using load transfer features in spar connections and stepping of composite structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745